DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Claim status
Claims 1, 14 and 28 have been amended. Claims 20-27 previously have been canceled. No new claims have been added. Claims 1-19 and 28 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub. No. 2017/0303259 A1, hereinafter Lee) in view of Yardley (US. Pub. No. 2008/0040484 A1, hereinafter Yardley).

  Regarding claim 1.
               Lee teaches a method (Lee teaches in [Abstract], ¶ [0002]-[0026] a communication method and apparatus provided and using network slicing instances), comprising: selecting, by a network node, a network function instance from a group of network function instances (note that a single network slice instance is equivalent to the claimed (“a network function instance”) and thus, Lee teaches in ¶ [0094] that the network slice instance 310 may be a set of network function instances ready to support a network service requested from the UE. At least one network function instance may provide the same network function, for example, a session management function (SMF), within the network slice instance 310. When a plurality of network function instances equivalent to the claimed (“a group of network function instances”) provides the same network function within the same network instance 310, a single network function instance may be selected from among the plurality of network function instances. See also Figs. 5 & 6 and ¶ [0122]-[0155] and ¶ [0002]-[0026] how a communication method performed by a user equipment and network function instances), the selecting based on information indicating membership of the network function instance in the group of network functions instances and the information including session information for a request associated with a session of a user equipment (Lee teaches NSSF (network slice selection function) of Figs. 5 and 6 show a registration which is equivalent to the claimed (“membership”) request and a session establishment request to select the NSI (network slice instance) at steps 511 of Fig. 5 and 603 of Fig. 6 respectively, and further Lee teaches in ¶ [0155], that, the NSSF (network slice selection function) selecting NSI (network slice instance) based on registration information received from AMF (access mobility function) which includes S-NSSAI (single-network slice selection assistance information) which is equivalent to the claimed “information indicating membership of network function instances” and an active NSI (network slice instance) to be accessed by the UE which is equivalent to “session information associated with the UE” and further teaches in ¶ [0113] how the NSSAI through NSSF used to select an AMF and a set of network slice instances. See also ¶ [0002]-[0026] and claims 2-6), and forwarding, by the network node (NSSF of Fig. 5), the request to the selected network function instance in the group of network function instances (Lee teaches how the network slice selection function (NSSF) of Fig. 5 receiving a request and forwarding the response and furthermore teaches in ¶ [0130] the NSSF may forward information about the selected NSI (network slice instance) to the AMF as an NSI selection response and also forwards information about the new AMF (access mobile function) to the AMF as the NSI selection response and see also in ¶ [0192] that the processor receives the a registration request from a UE, may select a network slice instance to be allocated to the UE from among a plurality of network slice instances in the communication apparatus 1100 in response to the registration request, and may forward a registration accept message corresponding to the selection of the network slice previous session” and thus, Lee does not explicitly teach the session information indicating whether the network function instance and the group of network function instances were assigned to the user equipment for a previous session. 
          However, Yardley teaches the session information indicating whether the network function instance and the group of network function instances were assigned to the user equipment for a previous session (note that client uses a device to communicate and perform a session as the claimed function therefore, the term “client” is equivalent to the claimed “user equipment”. Yardley teaches in ¶ [0009] about a session state management functions are equivalent to the claimed “network function instances” are part of web server system that provides a web application while managing the session state of the web application during transaction processing. When a request is received from the client that contains session information for generating a web page, the web server system stores the session information on behalf of the client (“i.e., user equipment”) and further teaches in ¶ [0033] that the session information indicates the current and the previous session by presenting a web page control element to the web client 4.sub.1, 4.sub.2 . . . 4.sub.n that allows a user to select whether to proceed with the current session or restore a previous session. The user's selection will be passed as part of the client (i.e., “user equipment”) request so that it may be evaluated by the filter 18 in step 38. If it is determined in step 38 that the web client 4.sub.1, 4.sub.2 . . . 4.sub.n has requested restoration of a previous session).

Regarding claim 2.   
           Lee teaches receiving, by the network node (i.e., NSSF of Figs. 5 & 6), the request, wherein the group of network function instances are a same type of virtualized network function (Lee teaches in ¶ [0128] NSSF (network node) of Fig.5 receives requests from UE (user equipment) through AMF) and further indicates plurality of network function which may include AMF, NSI, NSSAI (i.e., a group of network function instances) and further teaches in ¶ [0070] that a reliability of service and network resource operation by achieving the network flexibility through software defined networking/network function virtualization (SDN/NFV) technology-based resource virtualization. This indicates the same network function virtualization for all network function instances).
Regarding claim 3. 
       Lee teaches wherein the information indicating membership group identifier (Lee teaches in ¶ [0100] the network function instance may be selected based on a logical network identifier and a type of a network function and the logical network identifier indicates an NSI ID in the case of network slicing, and otherwise, indicates a serving PLMN. The type of the network function indicates a role of a corresponding network function instance and may include, for example, an AMF, an NSSF, an SMF, a UPF, an AUF, a PCF, and the like.).
Regarding claim 4. 
            Lee teaches receiving, by the network node, the information, including a group identifier identifying the group and a pointer identifying the network function instance (note that “address” or “ID/identity” of Lee is equivalent to the claimed “pointer” per Applicant’s disclosure in ¶ [0039] and thus, Lee teaches in ¶ [0128], NSSF (network node) of Fig.5 receives registration requests from UE (user equipment) through AMF (access mobility function) and wherein the registration request includes information and further teaches in ¶ [0100] how the logical network identifier assigned NSI ID “previously assigned” to determine a network instance selection to provide service request to the UE/user equipment), the session information indicating the group identifier and the pointer were previously being assigned to serve requests for the user equipment (Lee teaches in ¶ [0100] how the logical network identifier assigned NSI ID “previously assigned” to determine a network instance selection and further teaches in ¶ [0155] when performing the PDU session establishment, the AMF may verify a set of potential accepted S-NSSAI through the NSSF to determine the availability of a network service instance according to the serving registration area of the UE and the NSI information accessed by the UE to the NSSF. The NSSF may provide information about the selected NSI and the serving NRF corresponding to the selected NSI to the AMF as a response).
Regarding claim 5. 
       Lee teaches receiving, by the network node, candidate information including at least one candidate network function instance, wherein the candidate information indicates the membership of the network function instance in the group and/or address information of the candidate network function instance (“address” or “ID/identity” of Lee is equivalent to the claimed “pointer” per Applicant’s disclosure in ¶ [0039]. Lee teaches in ¶ [0128], NSSF (network node) of Fig.5 receives registration requests from UE (user equipment) and further teaches in ¶ [0099] that how the network slice instances can be selected among a plurality of network slice instances in a network system based a new AMF (candidate network function instance). Note that the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed the candidate network function instance include IP/address information).
Regarding claim 8. 
            Lee teaches wherein the selecting further comprises: in response to the information indicating the session has not been assigned to the group or the pointer (Lee teaches in ¶ [0111] although, there are multiple network slice instances are available in the group, the PDU session is belongs to a specific network slice and does not share the PDU session), selecting, based on the candidate information, a candidate network function instance in a corresponding group of network function instances, wherein the candidate network function instance comprises the selected network function instance (““address” or “ID/identity” of Lee is equivalent to the claimed “pointer” per Applicant’s disclosure in ¶ [0039]. Lee teaches in ¶ [0128], NSSF (network node) of Fig.5 receives registration requests from UE (user equipment) and further teaches in ¶ [0099] teaches how the network slice instances can be selected among a plurality of network slice instances in a network system based on NSSAI (network slice selection assistance information) and based on at least one of IP addresses of a new AMF (candidate network function instance)).
Regarding claim 9. 
        Lee further teaches storing, as part of the session information, the pointer to the selected network function instance and/or the group identifier to the selected group (“address” or “ID/identity” of Lee is equivalent to the claimed “pointer” per Applicant’s disclosure in ¶ [0039]. Lee teaches in ¶ [0160] how the network repository function (NRF) can manage the network function instance (NFI) repository 710 of Fig. 7 and serving network function repository (SNF) 720 of Fig. 7 after a network 
Regarding claim 10. 
         Lee teaches receiving, by the network node, a release indication indicating the session is not bound to the network function instance (Lee teaches in Fig. 6 shows how the NSSF of Fig. 6 receiving a PDU session establishment request from the AMF and further teaches in [0142], that how a set of network slice instances accessible by the UE (user equipment) terminated from the ongoing PDU session this process is functionally similar to “session is not bound to the network function instance”); and 
         releasing, by the network node, the pointer to the network function instance (“address” or “ID/identity” of Lee is equivalent to the claimed “pointer” per Applicant’s disclosure in ¶ [0039].  Lee teaches in ¶ [0089] NSSF provides an output parameter information about the selected NSI ID and IP address new service AMF and FQDN (fully qualified domain name). The selected NSI ID and IP address equivalent to applicant’s “pointer”).
Regarding claim 11. 
           Lee teaches wherein the network function instance is configured to provide at least an access management function (Lee teaches in ¶ [0246], the network instance function includes AMF (access mobility management function), a session management function (Lee teaches in ¶  [0094], “SMF (a session management function)), a policy control function (Lee teaches in ¶ [0082], “a policy control function ( PCF ) may be shared between one or more network slice instances”), a user plane function (Lee teaches in ¶ [0243], network instances include user plane function), a user data management function (Lee teaches in FIG. 5 and ¶ [0127], UDM (User Data management function)), an authentication server function (Lee teaches in ¶ [0065], “Security anchor function (SEA). The SEA may a network exposure function, and/or a network slice selection function (Lee teaches in ¶ [0051] “a network slice selection function (NSSF) 110…” Here the claims recited in alternative …, the Examiner addressed all the limitations except for the “network exposure function”).   
 Regarding claim 12. 
        Lee teaches wherein the network function instance comprises a virtualized network function instance (Lee teaches in ¶ [0053], “a network function may be implemented in a virtualized function instantiated on an appropriate platform, for example, on a cloud infrastructure”), and wherein the group comprises virtualized network function instances (Lee teaches in ¶ [0004] network slice instance selection based on user request provided in a 5G core network architecture according to the introduction of network virtualization technology and further teaches in ¶ [0005] how to select a single instance among a plurality of instances “a group of instances).
Regarding claim 13.
      Lee teaches wherein the virtualized network function instance is virtualized in a host computer and/or a virtual machine (Lee teaches in ¶ [0004], network slice instance selection based on user request provided in a 5G core network architecture according to the introduction of network virtualization technology and further teaches in ¶ [0047] an operation of selecting a single network slice instances among a plurality of network function instances by using a smartphone or a smart electronic device or a personal computer which is equivalent to host computer. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen a host computer).
Regarding claims 14 and 28.
Claims 14 and 28 incorporate substantively all the limitations of claim 1 in an apparatus and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporates substantively all the limitations of claim 2 in an apparatus form and is rejected under the same rationale.
Regarding claim 16.
Claim 16 incorporates substantively all the limitations of claim 3 in an apparatus form and is rejected under the same rationale.
Regarding claim 17.
Claim 17 incorporates substantively all the limitations of claim 4 in an apparatus form and is rejected under the same rationale.
Regarding claim 18.
Claim 18 incorporates substantively all the limitations of claim 5 in an apparatus form and is rejected under the same rationale.
Regarding claim 19.
Claim 19 incorporates substantively all the limitations of claim 9 in an apparatus form and is rejected under the same rationale.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yardley further in view of Palanisamy (WO 2016/007494 A, hereinafter Palanisamy).
Regarding claim 6. Lee in view of Yardley teaches the method of claim 5.
        Lee in view of Yardley does not explicitly teach wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier and the pointer, forwarding, by the network node, the request to the network function instance indicated by the group identifier and the pointer, wherein the network function instance is within the group indicated by the group identifier.
in response to the information indicating the session is assigned to the group identifier and the pointer (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039] and thus, Palanisamy teaches in ¶ [0329] about a group application identifier which contains information to identify a particular service in a session and further teaches in ¶ [0092] that a group identifier and other service related parameters which includes a messaging ID and IP address), forwarding, by the network node, the request to the network function instance indicated by the group identifier and the pointer (Palanisamy teaches in ¶ [0090], the core network (CN) nodes send/forward a group provisioning answer message by including an internal group identifier that is associated with a particular core network node and further teaches in ¶ [0092], that the external group identifier and other services related to the IP address “pointer”), wherein the network function instance is within the group indicated by the group identifier (Palanisamy teaches in ¶ [0079], “the core network configures or provisions the identified UEs 214 (user equipment) using the selected method(s) and allocates one or more internal group identifier(s) associated with the provisioned service(s). The internal group identifiers are used within the core network to identify particular services”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Palanisamy by including a group identifier in a core network to identify the service provisioning ([0079]) into the teachings of Lee which provides a method of selecting a network slice instance by using NSSF ([0128]) further in view of Yardley invention. One would have been motivated to do so since this method helps to perform a single network function instance selection process to be allocated to the user equipment from among the network function instances and the network slice instance is in an instantiated form of a network slice that includes network function and resource for providing a network service having a predetermined capability and characteristic to user equipment and thus, the network slicing technology can indicate technology 

Regarding claim 7. Lee in view of Yardley teaches the method of claim 5.
         Lee in view of Yardley does not explicitly teach wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier without the pointer being assigned, forwarding, by the network node, the request to the network function instance selected from within the group indicated by the group identifier.
         However, Palanisamy teaches wherein the selecting further comprises: in response to the information indicating the session is assigned to the group identifier without the pointer being assigned (“pointer” is equivalent to “address” or “ID/identity” per Applicant’s disclosure in ¶ [0039]. Palanisamy teaches in ¶ [0079] the core network configures or provisions the identified UEs 214 (user equipment) using the selected method(s) and allocates one or more internal group identifier(s) associated with the provisioned service(s) and further teaches in ¶ [0061] that the device triggering a network connection or session while an IP address for the UE 214 is not available or reachable this is functionally similar to the applicants “without the pointer being assigned), forwarding, by the network node, the request to the network function instance selected from within the group indicated by the group identifier (Palanisamy teaches in ¶ [0090], the core network (CN) nodes send/forward a group provisioning answer message by including an internal group identifier that is associated with a particular core network node and further teaches in ¶ [0092] that the external group identifier and other services related to the IP address “pointer”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Palanisamy by including a method allocating one or more internal group identifier(s) associated with the provisioned service and triggering a connection 
Response to Arguments
         Applicant argues that nowhere does Lee disclose that the network function itself is selected based on “session information indicating whether the network function instance and the group of network function instances were assi8gned to the user equipment for a previous session” and also argues that the NSSF detection of network function such as, AMF, capable of providing the selected NSI. But this “more appropriate” NF/AMF selection does not take into account the claim 1 “session information” to select the NF. It is indisputable that these aspects of Lee do not disclose that the network function itself is being selected based on "session information indicating whether the network function instance and the group of network function instances were assigned to the user equipment for a previous session," as required by claim 1. Further, Applicant argues that picking network slices based on area, is not the same or suggestive of selecting the network function based on "session information indicating whether the network function instance and the group of network function instances were assigned to the user equipment for a previous session," as required by claim 1. (Remarks, Pages 8-10).
         In response to the above Applicant’s argument, the Examiner respectfully disagrees. The Examiner believes that the prior art of record (i.e., Lee) expressly and inherently teaches the claimed invention as a whole. Furthermore, Lee indicates that in addition to the recited Figures and Paragraphs, also teaches at least in ¶ [0002]-[0026], ¶ [0069] claims 1, 2 and 6 about the claimed limitation of independent claim 1 by providing a communication method and apparatus using network slicing in a network function previous session” which includes session information that indicates whether the network function instance and the group of network function instances to be assigned to the user equipment for a previous session. However, the Examiner has introduced a new prior art of record (Yardley US. Pub. No. 2008/0040484 A1) to teach the limitation in question recited above. Therefore, the above arguments are moot because the arguments do not apply to the current combination of the references being used in the current rejection.
             Furthermore, any remaining arguments are addressed by the response above in the 103 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455